                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN TURNAGE,

                              Petitioner,
                                                                         ORDER
        v.
                                                                      18-cv-1035-jdp
 MATTHEW MARSKE,

                              Respondent.


       John Turnage filed a petition for writ of habeas corpus under 28 U.S.C. § 2241,

challenging his 30-year career-offender sentence for drug possession under United States v.

Mathis, 136 S. Ct. 2243 (2016). When Turnage filed the petition, he was incarcerated at the

Federal Correctional Institution in Oxford, Wisconsin. I screened the petition and issued an

order to show cause, Dkt. 3, but the order was returned to this court as undeliverable, Dkt. 8.

Respondent Matthew Marske then filed a motion to dismiss, Dkt. 9, in which he explained

that Turnage had been granted relief under § 404 of the First Step Act of 2018. He was released

from prison on July 19, 2019. Marske asked that I dismiss the petition, as Turnage has now

received all the sentencing relief he could possibly obtain, rendering his habeas petition moot.

The clerk’s office sent Turnage a briefing schedule on Marske’s motion at Turnage’s last known

address, but that too was returned as undeliverable. Dkt. 11.

       It is Turnage’s responsibility to advise the court of any change to his contact

information. By failing to provide a valid address, Turnage has abandoned his petition. And in

any event, Turnage’s petition has likely been mooted by his release from prison.
       I will therefore grant Marske’s motion to dismiss, Dkt. 9, and dismiss Turnage’s petition

without prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370

U.S. 626, 630–31 (1962).

                                            ORDER

       IT IS ORDERED THAT respondent Matthew Marske’s motion to dismiss, Dkt. 9, is

GRANTED. Petitioner John Turnage’s petition for a writ of habeas corpus, Dkt. 1, is

DISMISSED without prejudice.

       Entered October 30, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
